Exhibit 10.1

AMENDMENT 4 TO

WAIVER AND STANDBY PURCHASE AGREEMENT

This AMENDMENT 4, dated as of August 3, 2007, amends that certain Waiver and
Standby Purchase Agreement (the “Waiver Agreement”) dated as of March 21, 2006
and subsequently amended as of August 8, 2006, November 6, 2006 and as of March
2, 2007, by and among Hallmark Cards, Incorporated, a Missouri corporation
(“Hallmark”), HC Crown Corp., a Delaware corporation, Hallmark Entertainment
Holdings, Inc., a Delaware corporation (“collectively, together with Hallmark
the “Hallmark Lenders”) and Crown Media Holdings, Inc., a Delaware corporation
(“Crown Holdings”), Crown Media United States, LLC, a Delaware limited liability
company, and the subsidiaries of Crown Holdings listed as Guarantors on the
Credit Facility, as amended from time to time (collectively, the “Borrowers”).

WHEREAS, the Borrowers have requested that the Hallmark Lenders extend the
automatic Waiver Termination Date; and

WHEREAS, the Hallmark Lenders are willing to extend the automatic Waiver
Termination Date subject to receiving a security interest in the personal
property of the Borrowers and on the terms and subject to the conditions further
set forth in this Amendment 4;

NOW, THEREFORE, in consideration for the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1.             Exhibit A.  Exhibit A, Subject Obligations shall hereby be
amended by adding the following:

“6.  The Promissory Note, dated as of July 27, 2007 of Crown Holdings in the
original principal amount of $33,082,019 (the “Tax Note”).”

2.             Definitions.  The following definitions shall be replaced as set
forth below:

““Notes” means the 2001 Note, the 10.25% Note, the 2005 Note, the 2006 Note and
the Tax Note.

“Tax Note” has the meaning set forth in Exhibit A.

“Tax Sharing Agreement” means the Federal Income Tax Sharing Agreement between
Hallmark and Crown Holdings dated as of March 11, 2003.”

3.             Section 2(b)(v).  Section 2(b) shall be amended by adding
subsection (v) as set forth below:


--------------------------------------------------------------------------------




“(v)  the Hallmark Lenders shall be entitled to offset any Estimated Crown Tax
Benefit (as the term is defined in the Tax Sharing Agreement) against the
interest or principal of the Tax Note, in accordance with the terms of the Tax
Note.”

4.             Section 2(c).  Section 2(c) – Waiver Termination Date shall be
amended by replacing the first sentence with the following:

This Waiver shall terminate automatically on August 15, 2008, unless terminated
earlier as set forth herein and such date of actual termination shall be the
“Waiver Termination Date.”

5.             Security Interest.  Borrowers hereby agree to grant to the
Hallmark Lenders a security interest in all of Borrower’s right, title and
interest in and to all personal property substantially as set forth in the
Security and Pledge Agreement attached hereto as Exhibit B and in the Copyright
Security Agreement attached hereto as Exhibit C.

6.             Representations and Warranties.  Each Borrower hereby jointly and
severally represents and warrants to each Hallmark Lender that after giving
effect to this Amendment 4 that all the representations and warranties contained
in the Waiver Agreement are true and correct as of the date hereof in all
material respects as if such representations and warranties had been made on and
as of the date hereof (except to the extent that any such representation or
warranty specifically relates to an earlier date.)

7.             Release of Claims and Waiver.  Each Borrower hereby releases,
remits, acquits and forever discharges each Hallmark Lender and each Hallmark
Lender’s employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any manner or things done, which were omitted or suffered to be done
by any of the Released Parties prior to and including the date of execution
hereof, and which also in any way directly or indirectly arise out of or were in
any way connected to the Released Parties’ capacity as the beneficiary of an
obligation of one or more of the Borrowers under this Agreement, the Subject
Obligations and/or any other Loan Document heretofore executed, including claims
relating to ‘lender liability’ (all of the foregoing hereinafter called the
“Released Matters”).  The Borrowers acknowledge that the Hallmark Lenders’
agreement to waive contained in Section 2 of the Waiver Agreement, the Hallmark
Lenders’ agreement to extend the automatic Waiver Termination Date pursuant to
Amendments 1, 2, 3, and this Amendment 4, and Hallmark’s agreement to purchase
the outstanding Indebtedness and the Bank Lenders’ other interests under the
Credit Facility contained in Section 3 of the Waiver Agreement are intended to
be in full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters.  Each Borrower represents and warrants to
each Hallmark Lender that it has not purported to transfer, assign or otherwise
convey any right, title or interest of such Borrower in any Released Matter to
any other Person and that the foregoing constitutes a full and complete release
of all Released Matters.

2


--------------------------------------------------------------------------------




8.             Full Force and Effect.  Except to the extent amended herein, the
Waiver Agreement shall continue in full force and effect.

9.             Governing Law.  This Amendment 4 shall be governed by and
construed in accordance with the internal substantive laws of the State of New
York, without regard to the choice of law principles of such State.

10.           Counterparts; Faxed Signatures.  This Amendment 4 may be executed
in any number of counterparts and by different parties to this Agreement on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment 4 as of the
day and year first above written.

 

BORROWERS:

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

Name: Charles L. Stanford

 

 

Title: Executive Vice President

 

3


--------------------------------------------------------------------------------




 

CROWN MEDIA UNITED STATES, LLC

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

Name: Charles L. Stanford

 

 

Title: Vice President

 

 

 

GUARANTORS:

 

 

 

CM INTERMEDIARY, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

By:

/s/ Charles L. Stanford

 

 

 

Name: Charles L. Stanford

 

 

Title: Vice President

 

 

 

 

 

 

 

HALLMARK LENDERS:

 

 

 

 

 

HALLMARK CARDS, INCORPORATED

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

 

Name: Brian E. Gardner

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

HC CROWN CORP.

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

Name: Brian E. Gardner

 

 

Title: Vice President

 

4


--------------------------------------------------------------------------------




 

HALLMARK ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Brian E. Gardner

 

 

Name: Brian E. Gardner

 

 

Title: Vice President

 

5


--------------------------------------------------------------------------------